DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6, 11, 12 and 14-20 from the amendment of 23 September 2022 are being examined. Claim 5 is cancelled. Claims 1-4, 7-10 and 13 are withdrawn as being directed to non-elected species. 
The amendments to claims 12 and 19 overcome the rejections under 112(d) in the Non-Final Rejection of May 23, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (US 5,938,527).


    PNG
    media_image1.png
    555
    490
    media_image1.png
    Greyscale
 
Regarding claim 14, Fisher teaches an apparatus for controlling a temperature of a gas stream (42, Annotated Fig. A), comprising: a first body (Annotated Fig. A, structure that carries exhaust gasses and holds flaps 71C between first end and second end) having a first end (Entrance where exhaust gases enter, Annotated Fig. A) and a second end (exit into larger heat exchanger tank including the vaporizer and the preheater, Annotated Fig. A) and defining a passageway (duct that passes exhaust gasses into the larger heat exchanger, Annotated Fig. A, between the first end and the second end) for passing a gas stream (exhaust gasses) having a temperature from said first end to said second end (exhaust gasses enter the duct at 450 C), wherein said first body defines a plurality of openings (openings are covered by flaps 71C) through which a second gas (ambient air) different from the gas stream and located outside of said passageway can pass into said passageway from outside of said passageway (ambient air is mixed with the exhaust gasses at the second end of the first body); and at least one second body (flaps 71C) attached to said first body (flaps 71C are attached to the second body) adjacent to said plurality of openings (the flaps cover a plurality of openings) that in a first position relative to said plurality of openings covers said plurality of openings to prevent the second gas from passing through said plurality of openings and that in a second position permits the second gas to pass through said plurality of openings into said passageway (Col. 5:45-50, Control of the amount of ambient air drawn into heat recovery heat exchanger 44C can be achieved by flap valve arrangement 71C positioned at the entrance to inlet section 62 of heat recovery heat exchanger 44C) and at least one control mechanism (42C) configured to control the amount of said plurality of openings are covered by at least one second body to thereby control the temperature of the gas stream (Col:4:67-Col:5:16).
Regarding claim 15, Fisher teaches the invention as claimed and discussed above and Fisher further discloses a gas turbine (Fig. 4 shows a gas turbine generating hot exhaust gasses at 450 C. These exhaust gasses are entering the first body in Annotated Fig. A) having an exhaust gas outlet duct (81, Fig. 4) that is fluidly connected to said first end of said first body (Annotated Fig. A shows the first body receiving the exhaust gasses); and a heat recovery steam generator that is fluidly connected to said second end of said first body (Fig. 4. the hot exhaust gasses pass into the heat exchanger 84 and through vaporizer 85 where the water vapor is converted to steam).
Regarding claim 16, Fisher discloses a method for controlling a temperature of a gas stream (Col:4:67-Col:5:16), comprising: passing a gas stream produced by an industrial process (exhaust gasses from gas turbine are an industrial process) having a first gas temperature through a gas duct (Annotated Fig. A, Fig. 4, gasses exhausted from turbine pass into a gas duct), wherein a portion of the gas duct comprises a first body (Annotated Fig. A) having a first end and a second end (Annotated Fig. A) and defining a passageway (Annotated Fig. A, passage between first end and the second end as shown) for passing the gas stream from said first end to said second end, wherein said first body defines at least one opening (Annotated Fig. A, holes for flaps 71C), and at least one second body (Flaps 71C) adjacent to said first body configured to cover said at least one opening to open and close said at least one opening (Col:4:67-Col:5:16); placing the first body in a position relative to the second body such that the second body does not cover said at least one opening (Annotated Fig. A shows flaps 71C open, Col. 5:46-49, ambient air drawn into heat recovery heat exchanger can be achieved by flap valve arrangement 71C), thereby creating a gas pressure lower than a gas pressure of a gas outside of said passageway (ambient air is drawn in when the flap valves open and the pressure is lower, if the pressure inside where higher the ambient air wouldn’t be drawn in), wherein said gas outside of said passageway is different from said gas stream (Ambient air is different from exhaust gasses) and has a second gas temperature different from said first gas temperature (Ambient air cools the gas stream, Col. 5:5-15), and pulling the gas outside of said passageway into said passageway and into the gas stream, thereby controlling the temperature of the gas stream (¶Col. 5:5-15, ambient air is drawn through the apertures to reduce the temperature of the exhaust gasses from about 450 C to 120 C).
Regarding claim 17, Fisher teaches the invention as claimed and described above and Fisher further teaches monitoring the first gas temperature of the gas stream (Annotated Fig. A, temperature sensor generates a temperature signal that is sent to the controller) and controlling a degree of opening of at least one of the plurality of openings in response to said monitoring (Col. 2:24-33, to control the amount of ambient air mixed with the hot exhaust gases, the controller may include a selectively positionable valve, such as a flap valve, for controlling the amount of ambient air that is mixed with the hot exhaust gases. In such case, the controller may include a temperature sensor for sensing the temperature of the applied hot gases, and a valve controller responsive to the temperature sensed by said temperature sensor for controlling the position of the valve, and thus the amount of ambient air mixed with the hot exhaust gases.). 
Regarding claim 18, Fisher teaches the invention as claimed and described above and Fisher further teaches gas duct comprises an inlet end and an outlet end (Fig. 4 shows inlet at exit of the gas turbine that is connected to the first body, Annotated Fig. A shows the first body receiving the exhaust gasses and then passing it a vaporizer. The vaporizer is the HSRG as shown in Fig. 4), wherein said passing comprises passing the gas stream from a gas turbine to said inlet end of said gas duct (Fig. 4 at exit of gas turbine) and through said duct to said outlet end (at interface to the vaporizer in Annotated Fig. A), and further comprising: passing the gas stream from said outlet end to a heat recovery stream generator (Fig. 4 gas is passed to the vaporizer 85, which generates steam, the vaporizer and the steam turbine 91 to form the HSRG).
Regarding claim 20, Fisher teaches an apparatus for controlling a temperature of a gas stream (Annotated Fig. A), comprising: a first body having a first end and a second end (Annotated Fig. A, structure between first end and second end except for flaps 71C) and defining a passageway (Annotated Fig. A, gas path between first end and second end) for passing a first gas stream (exhaust gasses, Annotated Fig. A) from said first end to said second end and that separates the first gas stream from a different second gas outside of said passageway (Annotated Fig. A, ambient air), wherein said first body defines a plurality of openings through which the second gas can pass into said passageway (Openings are holes over which flaps 71C are mounted), wherein the second gas has a temperature that is different from a temperature of the first gas stream (Col. 5:5-15, ambient air is drawn through the apertures to reduce the temperature of the exhaust gasses from about 450 C to 120 C), wherein said first end is configured for attachment to a first gas duct to receive the first gas stream into said passageway at said first end (Fig. 4 shows connection to a gas turbine to receive exhaust gasses from the gas turbine), and wherein said second end is configured for attachment to a second gas duct to which the first gas stream passes after passing through said passageway (Annotated Fig. A, gasses are passed into the heat exchanger 44C, a top portion of heat exchanger is a second gas duct); and at least one second body (flaps 71C) disposed adjacent to said first body, wherein said first body and said at least one second body cooperate to open said plurality of openings to allow the second gas to pass through said plurality of openings and to close said plurality of openings to prevent the second gas from passing through said plurality of openings (Col. 2:24-33, to control the amount of ambient air mixed with the hot exhaust gases, the controller may include a selectively positionable valve, such as a flap valve, for controlling the amount of ambient air that is mixed with the hot exhaust gases).
Regarding claim 6, Fisher teaches the invention as claimed and described above for claim 20 and Fisher further teaches a gas turbine (Fig. 4) having an exhaust gas outlet duct (Fig. 4) that is fluidly connected to said first body at said first end (Annotated Fig. A shows the exhaust gasses entering the first body); and a heat recovery steam generator having an inlet duct that is fluidly connected to said first body at said second end (Annotated Fig. A, the vaporizer component generates steam which is sent to a turbine as shown in Fig. 4. The inlet duct to the heat recovery steam generator is coupled to the second end of the first body).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 5,938,527) in view of Oshima et al (US 5,938,527).
Regarding claim 11, Fisher teaches the invention as discussed and claimed above for claim 20 and claim Fisher further teaches said first body comprises a first collar attached to an inside surface of said first body that defines said plurality of openings (Annotated Fig. A). Fisher teaches in Col. 2: 23-25, that to control the amount of ambient air mixed with the hot exhaust gases, the controller may include a selectively positionable valve. A flap valve is shown in Annotated Fig. A and is used to control the amount of ambient air that passes through the first collar.
Fisher doesn’t teach “said at least one second body comprises a second collar disposed adjacent to said first collar that defines a second plurality of openings, each one of said second plurality of openings corresponding to one of said plurality of openings defined by said first collar.” 
Oshima teaches a device for mixing two gas streams where a first body comprises a first collar attached to an inside surface of said first that defines a plurality of openings. Valves are used to let air in through the plurality of openings. In one embodiment, which is shown in Fig. 29, the valves are a plurality of flaps, which is similar to the valves that are described in Fisher. In a second embodiment, which is shown in Fig. 28(a) and 28(b), the rotary valve design has a first collar (127) and a second collar (150) where said at least one second body comprises a second collar disposed adjacent to said first collar that defines a second plurality of openings, each one of said second plurality of openings corresponding to one of said plurality of openings defined by said first collar (Figs. 28a and 28b). Thus, Oshima teaches air can be controlled through the openings in the first collar using a flap valve design or a rotary valve design.
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute the rotary valve design including a first collar and a second collar, as taught by Oshima, for the flap valve design of Fisher, such that said at least one second body comprises a second collar disposed adjacent to said first collar that defines a second plurality of openings, each one of said second plurality of openings corresponding to one of said plurality of openings defined by said first collar, in order to substitute a known element, in this case a rotary valve, into a known device, in this case an apparatus for mixing two gas streams, to yield a predictable result of controlling the mixing of the two gas streams. MPEP 2143, I, B, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 5,938,527) in view of Hibshman  (US 2011/0000220).
Regarding claim 19, Fisher teaches the invention as discussed above for claim 18. However, Fisher doesn’t teach said passing the gas stream from the gas turbine is performed during a startup of the gas turbine (the gas turbine is used in a power plant). 
Hibshman teaches a method for controlling a temperature of a gas stream in a power plant. As shown in Fig. 2, Hibshman teaches an attemperating device 14 for mixing ambient air with the exhaust gasses of a gas turbine before the exhaust gasses are passed to a heat recovery steam generator. In ¶12, the attemperating device is used to decrease thermal stresses in a steam turbine and reduce a startup time of a combined cycle power plant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Fisher pass the gas stream from the gas turbine during a startup of the gas turbine, as taught by Hibshman, in order to reduce the start-up time of the power plant as taught in Hibshman.
Response to Arguments
	Applicant argues that the passageway in Fisher is duct 63 which extends from the bottom of the heat exchanger 44C and the passageway can’t include part of the heat exchanger. Examiner disagrees. In the rejection, as shown in Annotated Fig. A, a passageway is defined as extending from a first end to a second end. The second end of the passageway terminates in a top portion of the heat exchanger. Annotated Fig. A has been updated to clarify the passageway is continuous from the first end to the second end and includes the top portion of the heat exchanger. Thus, Fisher teaches “said plurality of openings permits the second gas to pass through said plurality of openings into said passageway,” as claimed. 
	Applicant argues the second end of the exhaust gas duct 63 of Fisher is not configured for connection to a second gas duct as recited in claim 20 rather it is connected to a heat exchanger. Examiner disagrees. In Annotated Fig. A, the second end of the passageway is shown. A portion of the heat exchanger located downstream of the second end of the passageway is a second gas duct as claimed. Annotated Fig. A is updated to clarify the second gas duct is a portion of the heat exchanger.
Allowable subject matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741      /TODD E MANAHAN/                                              Supervisory Patent Examiner, Art Unit 3741